Case 17-22645-TPA   Doc 110    Filed 10/09/20 Entered 10/09/20 15:56:31    Desc Main
                              Document      Page 1 of 1
                                                                          FILED
                                                                          10/9/20 3:50 pm
                                                                          CLERK
                                                                          U.S. BANKRUPTCY
                                                                          COURT - WDPA
